Citation Nr: 0928859	
Decision Date: 08/03/09    Archive Date: 08/07/09

DOCKET NO.  07-06 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for herpes simplex of 
the lips.

2. Entitlement to service connection for lumbosacral 
disability.

3. Entitlement to service connection for a dental disability, 
for treatment purposes only.


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1989 to 
January 1999.

This matter is before the Board of Veterans' Appeals (Board) 
from a June 2006 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas, which 
denied service connection for herpes simplex of the lips, 
lumbar strain, and periodontitis (claimed as bone loss in 
teeth).  The RO issued a notice of the decision in July 2006, 
and the Veteran timely filed a Notice of Disagreement (NOD) 
in December 2006.  The RO provided a Statement of the Case 
(SOC) in January 2007 and thereafter, in March 2007, the 
Veteran timely filed a substantive appeal.  

The Board notes that in a June 2009 correspondence, the 
Veteran revoked the appointment of the Disabled American 
Veterans as his representative.

The Board also notes that in a November 2002 correspondence, 
the Veteran raised an informal claim of service connection 
for right arm numbness.  This issue is referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  The Veteran's lumbosacral disability is causally related 
to his active duty service.

2.  Herpes simplex of the lips was not manifested during the 
Veteran's military service or for many years thereafter.

3.  Following 180 days of active service, teeth # 1, 2, 15, 
16, 17, 18, 31 and 32 were filled or extracted.

4.  There is no showing that the in-service fillings and 
extractions were due to calculus, acute periodontal disease, 
or third molars.

5.  Periodontitis was not manifested during the Veteran's 
military service.


CONCLUSIONS OF LAW

1.  Lumbosacral disability was incurred in the Veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).

2.  Herpes simplex of the lips was not incurred or aggravated 
by the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2008).

3.  The criteria for entitlement to service connection for 
purposes of outpatient dental treatment for teeth # 1, 2, 15, 
16, 17, 31 and 32, have been met.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.381 (2008).

4.  Periodontitis was not incurred in or aggravated during 
service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

In light of the favorable decision as it relates to the issue 
of the grant of service connection for lumbosacral 
disability, no further discussion of VCAA is necessary at 
this point with regard to this issue.  Any notice deficiency, 
per Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
constitutes harmless error (see Bernard v. Brown, 4 Vet. App. 
384, 394 (1993)), as section 5103(a) notice provisions have 
been satisfied, and if the Veteran so chooses, he will have 
an opportunity to initiate the appellate process again should 
he disagree with the disability rating or effective date 
assigned to the award.  Then, more detailed obligations 
arise, the requirements of which are set forth in sections 
7105(c) and 5103A.  Dingess, 19 Vet. App. at 489.  

With regard to the herpes simplex and dental claim, the Board 
concludes that the November 2004 letter notified the Veteran 
of what information and evidence is needed to substantiate 
his claims, as well as what information and evidence must be 
submitted by the claimant, and what information and evidence 
will be obtained by VA.  Id.; but see VA O.G.C. Prec. Op. No. 
1-2004 (Feb. 24, 2004).  

With respect to the herpes simplex and dental claim, the 
November 2004 letter from the RO satisfies most of these 
mandates.  It informed the Veteran about the type of evidence 
needed to support his service connection claim, namely, proof 
of:  (a) an injury in military service or disease that began 
in or was made worse during military service, or an event in 
service causing injury or disease; (b) a current physical or 
mental disability; and (c) a relationship between the current 
disability and an injury, disease or event in service.  This 
correspondence clearly disclosed VA's duty to obtain certain 
evidence for the Veteran, such as medical records and records 
held by any Federal agency, provided the Veteran gave consent 
and supplied enough information to enable their attainment.  
The letter made clear that although VA could assist the 
Veteran in obtaining these records, he carried the ultimate 
burden of ensuring that VA received all such records.  This 
letter additionally apprised the Veteran that VA would 
schedule a medical examination or obtain a medical opinion 
for him if the RO determined such to be necessary to make a 
decision on the claim.  

The Board notes that the November 2004 letter did not inform 
the Veteran of the specific considerations in a claim of 
service connection for a dental condition.  However, he was 
provided with a copy of the VA regulations specific to such 
dental claims at the time of the January 2007 SOC.  The SOC 
informed the Veteran that after a review of the evidence 
received before and after the November 2004 notification 
letter, his dental claim remained denied.  The SOC also 
provided a statement of reasons or bases for that denial.  
The Board issued the SOC after the Veteran had filed his 
disagreement with the initial rating decision.  Thereafter, 
the Veteran had ample time to submit additional evidence 
concerning his dental claim.  Timely rating notice would not 
have operated to alter the outcome because evidence 
establishing service connection for periodontitis for 
outpatient treatment is lacking.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, 19 Vet. App. at 486. 

In the present appeal, the Veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate the claims of service connection, but there has 
been no notice of the types of evidence necessary to 
establish a disability rating or an effective date.  Despite 
the inadequate notice provided to the Veteran, the Board 
finds no prejudice to him in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby).  The Board notes that the RO did furnish the 
Veteran a letter in November 2004, which advised him of the 
evidence necessary to support his service connection claim.  
Since the Board concludes below that the preponderance of the 
evidence is against entitlement to service connection, any 
questions as to the appropriate disability rating and 
effective date to be assigned are rendered moot. 

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of 
either notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).  

VA also has a duty to assist the Veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the Veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

VA informed the Veteran of its duty to assist in obtaining 
records and supportive evidence, and the Veteran in fact did 
receive VA spine examinations in May 2006 and September 2007 
and a VA skin examination in May 2006, which were thorough 
for the purposes of deciding these claims.  The claims file 
also contains VA treatment records and private medical 
evidence.  

The Board notes that the Veteran has not received a VA 
examination for the purposes of deciding his dental claim, 
apparently because the RO did not deem such an opinion or 
examination to be "necessary" to render its decision on the 
claim.  See 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 
3.159(c)(4).  38 U.S.C.A. 
§ 5103A(d)(2) and 38 C.F.R. § (c )(4) require the Secretary 
to treat an examination or opinion as being necessary to make 
a decision on a claim if, taking into consideration all 
information and law or medical evidence (including statements 
of the veteran), there is "(1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim."  McLendon v. 
Nicholson, 20 Vet. App. 79, 81 (2006); 38 U.S.C.A. § 5103A 
(d)(2); 38 C.F.R. §. 3.159(c)(4); see Disabled Am. Veterans 
v. Sec'y of Veterans Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 
2005) (discussing provisions of 38 U.S.C.A. § 5103A(d)); 
Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 
F.3d 1334, 1354-56 (2003) (discussing provisions of 38 C.F.R. 
§ 3.159(c)(4) and upholding this section of the regulation as 
consistent with 38 U.S.C.A. § 5103A(d)).  An affirmative 
answer to these elements results in a necessary medical 
examination or opinion; a negative response to any one 
element means that the Secretary need not provide such an 
examination or solicit such an opinion.  See McLendon; 38 
U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).

With respect to the Veteran's claim of service connection for 
a dental disorder for treatment purposes, service treatment 
records are negative for dental trauma.  Accordingly, there 
is no duty to provide another examination or obtain a medical 
opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159 (c)(4); 
McLendon.

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the Veteran, and 
thus, no additional assistance or notification was required.  
The Veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94. 

Service Connection - Lumbosacral Strain and Herpes Simplex

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. §§ 1110, 1131.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Additionally, for veterans who have served 90 days 
or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112, 1133; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Lumbosacral Strain

The Veteran contends that he injured his lower back while 
lifting and putting up  camouflage tents.

In October 1995, the Veteran complained of a back pain after 
lifting and putting up tents.  He reported a history of lower 
back pain for three years "off and on."  A physical 
examination was normal.  The clinician diagnosed acute soft 
tissue strain and prescribed Ibuprofen.  In April 1997, the 
Veteran complained of lower back pain of two years' duration.  
A physical examination was normal.  The clinician prescribed 
acute mechanical lower back pain and prescribed Motrin.  X-
rays were ordered, although they are not included with the 
claims file.  

A December 1998 VA general medical examination contains no 
complaints or findings related to the Veteran's back.

The Veteran submitted to a May 2006 VA spine examination.  He 
reported that he injured his back in 1993 after lifting and 
putting up camouflage tents.  He complained of sharp low back 
spasms "off and on" since 1993, which he rated 10/10, and 
flare-ups once every two months lasting one week, which he 
also rated 10/10.  The examiner reviewed the claims file and 
diagnosed clinical history of lumbar strain.  He noted that 
the Veteran had been treated in 1997 for low back pain, which 
he opined "is as likely as not related to" the Veteran's 
history of low back strain.

November 2006 private provider records indicate that the 
Veteran was referred to physical therapy for chronic low back 
pain with some history of radiculopathy.  The Veteran 
reported that he had a lifting accident 14 years prior while 
in the military.  He denied receiving formal treatment.  He 
complained of flare-ups when doing any heavy lifting or yard 
work.  The Veteran rated the pain as 3/10.  Upon physical 
examination, the assessment was  "some muscle tightness and 
S1 joint dysfunction."  Home physical therapy was 
prescribed.  

The Veteran submitted to another September 2007 VA spine 
examination.  He reported that his back pain started in 1993 
after a lifting injury.  He complained of daily back pain 
that radiated to his right leg, which he rated 7/10.  He also 
complained of flare-ups that occurred every four months and 
lasted for two weeks, which required the assistance of his 
wife in getting in and out of bed and dressing.  The Veteran 
reported that he took sick leave during flare-ups.  Upon 
physical examination, the examiner diagnosed lumbosacral 
strain, which he opined was "less likely than not related to 
military service."  He pointed to the lack of a "paper 
trail" prior to 2006 indicating chronic treatment of low 
back pain.  Specifically, he wrote "[t]here are no other 
records in his military service being treated for back 
pain."  

In this case, the Veteran offers a credible account of an in-
service injury involving his low back.  The Board finds that 
the Veteran's history of a back injury during service is 
supported by contemporaneous clinical evidence.  
Specifically, service treatment records reveal that the 
Veteran complained of lower back pain on two occasions during 
service  - in October 1995 and, again, in April 1997.

In an opinion that addresses the question of a nexus to 
service, the VA clinician who examined the Veteran in May 
2006 linked the Veteran's lumbosacral strain to an in-service 
injury.  He noted that the Veteran was treated in 1997 for 
low back pain, at which time he complained of low back pain 
for two years' duration.  The Board accepts this VA 
examination opinion as being the most probative medical 
evidence on the respective subject, as such opinion was based 
on a review of all historical records and a thorough 
examination.  See Boggs v. West, 11 Vet. App. 334, 343 
(1998).  Given the depth of the examination report, and the 
fact that such opinion was based on a review of the 
applicable record, the Board finds that the opinion is 
probative and material to the Veteran's claim.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  

While acknowledging the September 2007 VA opinion that the 
Veteran's lumbosacral strain was not related to service, such 
opinion is entitled to diminished probative value by absence 
of a thorough review of the relevant evidence in the claims 
file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000); 
see also Guerrieri v. Brown, 4 Vet. App. 467, 471-473 (1993).  
While the May 2006 VA examiner discussed the in-service 
treatment for low back pain, the September 2007 VA examiner 
did not reference either the October 1995 or the April 1997 
service treatment records anywhere in his report.  Nor did 
the September 2007 examiner address the May 2006 VA 
examiner's findings.  

Based on the absence of any indication of relevant post-
service trauma, the Veteran's credible account of the claimed 
in-service injury, and the May 2006 VA examiner's positive 
nexus opinion, the Board is compelled to find that there is 
at least a state of equipoise of the positive evidence and 
the negative evidence as to the lumbar spine etiology.  Under 
these circumstances and with application of the doctrine of 
reasonable doubt, service connection for a lumbosacral 
disability is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 
38 C.F.R. §§ 3.102, 3.303.  

Herpes Simplex

The Veteran's August 1999 Report of Medical Examination for 
Enlistment contains a normal evaluation of the mouth.

In November 1989, the Veteran was treated for blisters on his 
upper lip.  He indicated that he had been outdoors.  Upon 
physical examination, the clinician noted labial erythema and 
excoriation on the upper lip with crusting.  The diagnosis 
was labial dyshydrosis, or "chapped lips."  The clinician 
recommended that the Veteran use chapstick.

A December 1998 VA general medical examination contains no 
complaints or findings related to the Veteran's lips.  

An August 2003 VA treatment record indicates that the Veteran 
complained of a painful rash on his upper lip.  He reported 
having similar lesions in the past.  The clinician noted 
"clustered vesicular rash on the right side of upper lip - 
herpes labialis."  The diagnosis was herpes simplex.  The 
clinician prescribed Acyclovir.

A September 2005 private treatment record, which is missing 
at least one page, indicates that the Veteran complained of a 
cold sore on his lip.  He requested  medication that would 
shorten the duration of his symptoms.  

An October 2005 private treatment record indicates that the 
Veteran reported a fever blister outbreak every 2-3 months.  
The clinician prescribed Acyclovir.

The Veteran submitted to a May 2006 VA skin examination.  He 
complained of painful tiny blisters on his upper and lower 
lip.  He reported being treated in November 1989 with 
chapstick but denied being given antivirals at the time.  He 
complained of 3-4 flare-ups per year.  The Veteran indicated 
that he had received good results with Acyclovir.  No herpes 
rash was found upon examination.  The clinician diagnosed a 
history of herpes simplex of the lips.  He reviewed the 
claims file and opined that the Veteran's condition was 
"less likely than not" related to the diagnosis of chapped 
lips during service.  The clinician explained that herpes of 
the lips is a painful ulcerative condition, and that no 
ulcers or pain were noted in November 1989.

A May 2006 correspondence from the Veteran's ex-wife states 
that before they started dating in May 1991, "[the Veteran] 
let me know that he had (has) frequent occurring herpes 
outbreaks on his mouth" and that since that time he "would 
get them periodically (about every 2-3 months)."

The preponderance of the evidence is against a finding that 
herpes simplex of the Veteran's lips was incurred in service.  
The May 2006 VA examiner opined that the Veteran's herpes 
simplex infection is less likely than not related to the 
November 1989 chapped lips diagnosis because the Veteran did 
not complain of pain and the clinician did not prescribe an 
antiviral at that time.  The Board accepts this VA 
examination opinion as being the most probative medical 
evidence on the respective subject, as such opinion was based 
on a review of all historical records and a thorough 
examination.  See Boggs v. West, 11 Vet. App. 334, 343 
(1998).  Given the depth of the examination report, and the 
fact that such opinion was based on a review of the 
applicable record, the Board finds that the opinion is 
probative and material to the Veteran's claim.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  There is also no opinion 
to the contrary.

The Board acknowledges the Veteran's and the Veteran's ex-
wife's opinions concerning the etiology of his herpes 
simplex.  As a layperson, however, they are not competent to 
provide a medical opinion about causation.  Epps v. Brown, 9 
Vet. App. 341, 344 (1996); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992); accord Barr, 21 Vet. App. at 307 (noting 
that "[s]ignificant in our case law is that lay persons are 
not competent to opine as to medical etiology or render 
medical opinions").  That is, while the Veteran and his ex-
wife are certainly competent to describe symptoms that he has 
experienced, without an indication in the record that he has 
had the relevant medical training, they are not competent to 
provide an opinion on the alleged nexus to service.  See 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 
Barr, 21 Vet. App. at 307 (noting that "[l]ay testimony is 
competent . . . to establish the presence of observable 
symptomatology").

Service Connection - Dental Disabilities

Dental disabilities are treated differently than medical 
disabilities in the VA benefits system.  See 38 C.F.R. § 
3.381.  

As provided by VA regulations, treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses and 
periodontal disease are not considered to be disabling 
conditions, but may be considered service connected solely 
for the purpose of establishing eligibility for VA outpatient 
dental treatment.  38 C.F.R. 
§ 3.381(a).  Service connection may be granted for a dental 
condition of each tooth and periodontal tissue shown by the 
evidence to have been incurred in or aggravated by service.  
When applicable, a determination will be made as to whether 
it is due to a combat wound or other service trauma, or 
whether the veteran  was interned as a prisoner of war (POW).  
38 C.F.R. § 3.381(b).  The significance of finding that a 
dental condition is due to service trauma is that a veteran 
will be  eligible for VA dental treatment for the condition 
without the usual restrictions of timely application and one-
time treatment.  38 C.F.R. § 17.161(c).

The following principles apply to dental conditions noted at 
entry and treated during service:  (1) Teeth noted as normal 
at entry will be service connected if they were filled or 
extracted after 180 days or more of active service.  (2) 
Teeth noted as filled at entry will be service connected if  
they were extracted or if the existing filling was replaced 
after 180 days or more of active service.  (3) Teeth noted as 
carious but restorable at entry will not be service connected 
on the basis that they were filled during service.  However, 
new caries that developed 180 days or more after such a tooth 
was filled will be service connected.  (4) Teeth noted as 
carious but restorable at entry, whether or not filled, will 
be service connected if extraction was required after 180 
days or more of active service.  (5) Teeth noted at entry as  
nonrestorable will not be service connected regardless of 
treatment during service.  (6) Teeth noted as missing at 
entry will not be service connected regardless of treatment 
during service.  38 C.F.R. § 3.381(d).

The following will not be service-connected for treatment 
purposes:  (1) calculus; (2) acute periodontal disease; (3) 
3rd molars, unless disease or pathology of the tooth  
developed after 180 days or more of active service, or was 
due to combat or in-service trauma; (4) impacted or malposed  
teeth, and other developmental defects, unless disease or 
pathology of these teeth developed after 180 days or more of  
active service.

It is important to note that teeth extracted because of 
chronic periodontal disease will be service-connected only if 
they were extracted after 180 days or more of active service.  
38 C.F.R. § 3.381(e).

Legal authority describes various categories of eligibility 
for VA outpatient dental treatment, to include veterans 
having a compensable service-connected dental condition 
(Class I eligibility); one-time treatment for veterans having 
a noncompensable service-connected dental condition, provided 
they apply for treatment within a year after service (Class 
II eligibility); those having a noncompensable service-
connected dental condition adjudicated as resulting from a  
combat wound or other service trauma (Class II(a) 
eligibility); those who were detained as a POW (Class II(b) 
and Class II(c) eligibility); those who made prior  
applications for, and received, dental treatment from VA for 
noncompensable dental conditions but were denied replacement 
of missing teeth that were lost during any period of service 
prior to his or her last period of service (Class IIR 
(Retroactive) eligibility); those having a dental condition 
professionally determined to be aggravating disability from 
an associated service-connected condition or disability  
(Class III eligibility); those whose service-connected 
disabilities are rated at 100 percent by schedular evaluation 
or who are entitled to the 100 percent rating by reason of 
individual unemployability (Class IV eligibility); those who 
participate in a rehabilitation program under 38 U.S.C. 
Chapter 31 (Class V eligibility); and those who are scheduled 
for admission or who are otherwise receiving care and 
services under chapter 17 of 38 U.S.C. (Class VI 
eligibility).  38 U.S.C.A. § 1712; 38 C.F.R. § 17.161.

VA's General Counsel has held that merely to have had dental 
extractions during service is not tantamount to dental 
"trauma," because trauma of teeth, even extractions, in and 
of itself, does not constitute dental trauma.  VAOPGCPREC 5-  
97 (January 22, 1997).  The Board is bound by this opinion.  
38 U.S.C.A. § 7104(c); Smith v. West, 11 Vet. App. 134 
(1998). 

The Veteran is seeking service connection for the purposes of 
VA outpatient dental treatment only.

The Veteran's records and DD Form 214 show that he served for 
more than 180 days and was given an honorable discharge.  At 
the time of the Veteran's October 1989 induction examination, 
his mouth and throat were clinically evaluated as "normal."  
His dental health was listed as "acceptable."  In the 
accompanying Report of Medical History, the Veteran denied 
having severe tooth or gum trouble.  

An August 1990 dental record contains the following notation:  
"HEAVY cali tissues quite edematous & bleed easily."  
(Emphasis in original).  Another August 1990 dental record 
indicates that the Veteran's tissues looked much better but 
were still edematose.  The dentist wrote that the "perio 
readings are generally 5 mm" and noted a "perio scale x 
4."

In October 1990, tooth #2 was filled.

In May 1991, it appears that teeth # 15, 18, and 31 were 
filled.  The Veteran's tissues were moderately inflamed.  The 
dentist wrote "perio scale x 6."

An April 1992 dental record contains the following notation: 
"Perio screen 2."

It appears that in April 1993, tooth #15 was filled.

In May 1993, the dentist wrote "erythematous gingival 
[illegible] 14-15 also swelling on palate adjacent 14-15 - 
some localized breakdown papaelae [illegible] mouth - 10 mm 
pocket lingual between 14 & 15."  The diagnosis was 
beginning acute necrotizing ulcerative gingivitis (ANUG) and 
localized periodontal defect 14-15.

A June 1993 dental record contains the following notation: 
"Perio screen 2."  Another June 2003 dental record 
indicates that the Veteran's "gingival looks better, but 
still generalized bleeding upon probing."  

In March 1994, teeth # 1, 16, 17 and 32 were extracted.

The Veteran had periodontal screenings performed in September 
1994, July 1995, October 1995, November 1996, and October 
1997.

A September 2004 VA treatment record indicates that the 
Veteran complained of pain in the molar area of the upper 
right jaw.  The dentist noted severe periodontitis with 80 
percent bone loss and class 2 mobility in teeth #2 and 3.  
The Veteran was schedule to have teeth #2 and 3 removed, but 
he failed to report for the appointment.

All of the above extractions and fillings occurred after the 
Veteran had been in active service for 180 days.  Moreover, 
as noted above, all teeth were noted as normal upon entry 
into active service.  Therefore, a grant of service 
connection for treatment purposes under 38 C.F.R. § 
3.381(d)(1) is appropriate here.  In reaching this 
conclusion, the Board acknowledges the limitations on grants 
of outpatient dental treatment imposed under 38 C.F.R. § 
3.381(e).  However, there is no showing that the extractions 
and fillings at issue relate to calculus, acute periodontal 
disease, or third molars.  The Board acknowledges that there 
is no showing of in-service trauma to the teeth.  However, 
such is not required for a grant of outpatient dental 
treatment under 38 C.F.R. § 3.381(d)(1) under the facts of 
the instant case.  Service connection for outpatient dental 
treatment purposes is warranted here for teeth #1, 2, 15, 16, 
17, 18, 31 and 32 under the provisions of 38 C.F.R. §3.381.  
Such provisions do not enable service connection for 
treatment purposes for any other teeth.

It is not entirely clear if the bone loss noted by the 
September 2004 VA examiner is attributable to acute 
periodontal disease.  However, even if the bone loss was due 
to chronic periodontal disease, the Veteran still would not 
qualify for outpatient dental treatment under the provisions 
of 38 C.F.R. § 17.161.  The Veteran is not currently service-
connected for any dental disability under 38 C.F.R. § 4.150.  
Because having a service-connected compensable dental 
condition is a predicate to eligibility under Class I, that 
provision does not serve as a basis for authorization of 
outpatient dental treatment here.  It is neither claimed nor 
shown that missing teeth are due to a combat wound or other 
service trauma, as required for Class II(a) treatment.  
Similarly, because the evidence does not establish that the 
Veteran was a prisoner of war, he is not eligible for 
outpatient dental treatment under Class II(b) or (c).  The 
evidence does not show that the Veteran has a dental 
condition which is professionally determined to be associated 
with and aggravated by an established service-connected 
disability.  Therefore, eligibility under the criteria for 
Class III dental treatment is not shown.  There are no other 
relevant classes of eligibility based on the facts of record 
in the instant case.  Furthermore, it is neither claimed nor 
shown that the Veteran meets any of the other dental 
treatment eligibility categories set forth in 38 U.S.C.A. § 
1712 and 38 C.F.R. § 17.161.  Accordingly, the evidence of 
record supports a grant of entitlement to service connection 
for outpatient dental treatment purposes with respect to 
teeth #1, 2, 15, 16, 17, 18, 31 and 32.  No other award of 
service connection for treatment purposes is warranted here.

Conclusion

For the reasons stated above, the Board finds that, with the 
application of the doctrine of reasonable doubt, service 
connection for lumbosacral disability is warranted.  Service 
connection for outpatient dental treatment purposes with 
respect to teeth #1, 2, 15, 16, 17, 18, 31 and 32 is also 
warranted.  However, service connection for herpes simplex of 
the lips, and periodontitis or periodontal disease for 
purposes for VA treatment purposes is not warranted.  
38 U.S.C.A. § 5107(b).  


ORDER

Entitlement to service connection for lumbosacral strain is 
granted.

Entitlement to service connection for herpes simplex of the 
lips is denied.

Service connection for outpatient dental treatment purposes 
is granted for teeth #1, 2, 15, 16, 17, 18, 31 and 32.

Entitlement to service connection for periodontitis for the 
purposes of VA outpatient dental treatment is denied.



______________________________________________
M.W. KREINDLER
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


